DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
 
 Claim Status
This Office Action is in response to communications filed on 8/25/2020. Claims 1-19 were pending for examination. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application still includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: 
“a body configured to couple”, “input supported on or in the body and configured to receive stimuli signals”, in claims 1, 7 and 15, respectively. 
 “translator configured to translate” in claim 6, 
“input on or in the body and configured to receive a stimulus signal” and “converter configured to produce a stimulus module signal “in claim 7,
 “converter is configured to down-convert the functionality of the stimulus module”, in claim 9,
“translator configured to translate a given stimulus signal”, in claim 11,
“a stimulus module configured to produce a stimulus module signal” and “converter configured to produce a stimulus module signal” in claims 14 and 19, respectively.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 14 depends from independent claim 7 and recites, in part:
“a converter configured to receive the stimuli signals from the input;
a stimulus module configured to produce a physical stimulus as a function of the stimulus signal, the stimulus module having a prescribed specification, the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal, the stimulus module producing the physical stimulus as a function of the stimulus module signal.”  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements”
which is the same language already existing in independent claim 7. Therefore claim 14 is a duplicate claim and is in improper dependent form.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Llyod (U.S. Patent 2006/0005067).    .

Regarding claim 1, Mani teaches a haptic garment (Fig 5; gaming suit 226B, ¶016; a wearable device worn at different parts of human body) comprising:
a body configured to couple with a subject (¶042, Fig 5; inner surface of gaming suit 226B may embed haptic feedback interface so a haptically-augmented feature generated on haptic feedback interface may be sensed by skin of user);
an input supported on or in the body and configured to receive stimuli signals from a VR or AR system (¶019; haptic feedback interface 108 with haptic input/output (I/O) interface configured to receive haptic input, ¶022; augmented gaming mode may be set in haptic feedback device 102 to enable a user to experience different haptic sensation based on video game)
a means to couple with the body, the means being configured to removably couple (¶041; detachable pad fasteners 228 allow two terminal portions of each wearable pad(s) 226 to be detachably affixed) a stimulus module (¶041;wearable pads 226), the stimulus module producing a physical stimulus as a function of the stimuli signals (¶041; one or more wearable pads 226 acts as a substrate for haptic feedback device 102… wearable pads 226 may be worn on different parts of human body, such as forearms, limbs, waist, or as a complete clothing item, such as gaming suit 226B, and ¶042; inner surface of gaming suit 226B may embed haptic feedback interface 108 such that a haptically-augmented feature generated on haptic feedback interface 108 may be sensed by skin of user).
Mani does not explicitly mention the use of a port. Llyod, from an analogous communication art, teaches the concept of using a port to attach or connect thereto an I/O device (¶055; an input/output (I/O) device of an information device can be any sensory-oriented input and/or output device, such as an audio, visual, haptic, etc., including, a haptic device, vibrator, tactile simulator, and/or tactile pad, potentially including a port to which an I/O device can be attached or connected. Likewise, Llyod teaches the concept of a sensory-oriented input and/or output device, including a haptic or tactile pad akin to the wearable pads 226 of Mani, for example. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment including a haptic information input/output and/or I/O device of Mani with the concept of using a port, as taught by Lloyd to enhance the means to attach/connect an I/O device thereto.

Regarding claim 2, Mani and Llyod teach the haptic garment of claim 1 and Mani further teaches wherein the port comprises a mechanical fastener to removably couple the stimulus module (¶041; pad fasteners 228 refer to detachable fasteners that allow terminal portions of one or more wearable pads 226 to be detachably affixed, examples of pad fasteners 228 include clips, hook and loop fastener, detachable straps, buttons, and the like).

Regarding claim 3, Mani and Llyod teach the haptic garment of claim 1 and  Mani further teaches comprising a plurality of stimulus modules, each module having a module interface configured to couple with the port (Llyod, from an analogous communication art, teaches the concept of using a port to attach or connect thereto an I/O device (¶041; one or more wearable pads 226 with terminal for connecting and disconnecting to haptic feedback device 10).

Regarding claim 4, Mani and Llyod teach the haptic garment of claim 1 and Mani further teaches wherein the body comprises a vest (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).

Regarding claim 5, Mani and Llyod teach the haptic garment of claim 1 and Mani further teaches wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Llyod (U.S. Patent Application Pub. 2006/0005067) further in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704).                   

Regarding claim 6, Mani and Lloyd teach the haptic garment of claim 1, but both are silent on a translator. 
Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.


Claims 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Eagleman et al.  (U.S. Patent Application Pub. 2018/0233163).    
                   
Regarding claim 7, Mani teaches a haptic garment (Fig 5; gaming suit 226B, ¶016; a wearable device worn at different parts of human body) comprising:
a body configured to couple with a subject (¶042, Fig 5; inner surface of gaming suit 226B may embed haptic feedback interface so a haptically-augmented feature generated on haptic feedback interface may be sensed by skin of user);
an input on or in the body and configured to receive a stimulus signal from a VR or AR system (¶019; haptic feedback interface 108 with haptic input/output (I/O) interface configured to receive haptic input, ¶022; augmented gaming mode may be set in haptic feedback device 102 to enable a user to experience different haptic sensation based on video game);
a stimulus module configured to produce a physical stimulus as a function of the stimulus signal (¶041; one or more wearable pads 226 acts as a substrate for haptic feedback device 102… wearable pads 226 may be worn on different parts of human body, such as forearms, limbs, waist, or as a complete clothing item, such as gaming suit 226B, and ¶042; inner surface of gaming suit 226B may embed haptic feedback interface 108 such that a haptically-augmented feature generated on haptic feedback interface 108 may be sensed by skin of user),
and the stimulus signal, the stimulus module producing the physical stimulus as a function of the stimulus module signal (¶041; one or more wearable pads 226 acts as a substrate for haptic feedback device 102… wearable pads 226 may be worn on different parts of human body, such as forearms, limbs, waist, or as a complete clothing item, such as gaming suit 226B, and ¶042; inner surface of gaming suit 226B may embed haptic feedback interface 108 such that a haptically-augmented feature generated on haptic feedback interface 108 may be sensed by skin of user).
Mani and Lloyd are both silent on the stimulus module having a prescribed specification, a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal. Eagleman from an analogous haptics art teaches the concept of a stimulus module having a prescribed specification (¶016; module receives communication dataset transforming communication dataset into set of speech components; Examiner interprets set of speech components as a prescribed specification), a converter (¶055; TTS engine; configured to receive the stimuli signals from the input (t¶053-¶054; transforming communication dataset into set of speech components functions to convert text data into a “continuous time” component representation. … includes functions providing step for converting text data to a speech signal or subcomponents of a speech signal, from which haptic encodings can be generated) the converter configured to produce a stimulus module signal as a function of the prescribed specification (¶055; TTS engine implements synthesizer that converts language text into speech and/or renders symbolic linguistic representations (e.g., phonetic transcriptions, phonemic transcriptions, morphological transcriptions, etc.) into speech components without generating sound… acoustic components include phonemes or finer-time-scale acoustic components used to construct phonemes… acoustic components can be phonemes, sub-phoneme components, and/or super-phoneme assemblies, and can include aspects of tone, stress, or any other suitable phoneme feature and also generate non-phoneme-associated components (e.g., phones, senones, subphones, diphones, triphones, quinphones, diphthongs, triphthongs, utterances, fillers, etc.) or any other suitable components) and the stimulus signal. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of the stimulus module having a prescribed specification and a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal, as taught by Eagleman for the advantage to encode/map feature sets associated with a set of objects to one or more of: subdomains, subregions, sub-clusters, sublayers, etc. of an array of tactile interface devices so different stimulus aspects are associated with the array of tactile interface devices (Eagleman; ¶064).

Regarding claim 8, Mani and Eagleman teach the haptic garment of claim 7, and Eagleman further teaches wherein the converter is configured to determine the requirements of the stimulus module, the converter producing the stimulus module signal as a function of the requirements (¶055; determines which symbolic linguistic representations to use, such as phoneme or non-phoneme-associated components and does so).

Regarding claim 9, Mani and Eagleman teach the haptic garment of claim 7, and Eagleman further teaches wherein the converter is configured to down-convert the functionality of the stimulus module via the stimulus module signal (¶056; training a sequence model/weighted finite state transducer as input words broken down into characters and/or other graphemes, wherein grapheme-to-speech component conversion is performed using resulting sequence model).

Regarding claim 10, Mani and Eagleman teach the haptic garment of claim 7, and Mani further teaches wherein the stimulus module (¶041; terminal portion of wearable pads 226) is removably couplable to the body ((¶041; detachable pad fasteners 228 allow two terminal portions of each wearable pad(s) 226 to be detachably affixed).

Regarding claim 12, Mani and Eagleman teach the haptic garment of claim 7 and Mani further teaches wherein the body comprises a vest (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).

Regarding claim 13, Mani and Eagleman teach the haptic garment of claim 7, and Mani further teaches wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Eagleman et al. (U.S. Patent Application Pub. 2018/0233163) further in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704).                     

Regarding claim 11, Mani and Eagleman teach the haptic garment of claim 7, but both Mani and Eagleman are silent on the haptic garment further comprising a translator. Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.


Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704) further in view of Llyod (U.S. Patent Application Pub. 2006/0005067).              

Regarding claim 15, Mani teaches a haptic garment (Fig 5; gaming suit 226B, ¶016; a wearable device worn at different parts of human body) comprising:
a body configured to couple with a subject (¶042, Fig 5; inner surface of gaming suit 226B may embed haptic feedback interface so a haptically-augmented feature generated on haptic feedback interface may be sensed by skin of user);
an input on or in the body and configured to receive stimuli from a VR or AR system (¶019; haptic feedback interface 108 with haptic input/output (I/O) interface configured to receive haptic input, ¶022; augmented gaming mode may be set in haptic feedback device 102 to enable a user to experience different haptic sensation based on video game). 
Mani is silent on a port and a translator. Venkatesan from an analogous haptics driving art teaches the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol (¶068; protocol manager may encode haptic drive signals according to one or more standardized or proprietary protocols associated with the host device and a controller i.e., XPC handler 424/communication handler that may interface with XPC service 425. In this example configuration, XPC service 425 receives the encoded drive signals at incoming packets 426, and USB (“Universal Serial Bus”) communication handler 427 transmits the encoded haptic drive signals to controller 430 in a USB compliant format). Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of a translator operatively coupled with an input, the translator configured to translate a given stimulus signal encoded in two or more different VR or AR protocols to a standardized stimulus signal of a standardized haptic protocol using a port, as taught by Venkatesan above, as an alternate means to attach/connect an I/O device thereto.
Mani and Venkatesan both remain silent on a port. Llyod, from an analogous communication art, teaches the concept of using a port to attach or connect thereto an I/O device (¶055; an input/output (I/O) device of an information device can be any sensory-oriented input and/or output device, such as an audio, visual, haptic, etc., including, a haptic device, vibrator, tactile simulator, and/or tactile pad, potentially including a port to which an I/O device can be attached or connected. Likewise, Llyod teaches the concept of a sensory-oriented input and/or output device, including a haptic or tactile pad akin to the wearable pads 226 of Mani, for example. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment including a haptic information input/output and/or I/O device of Mani further with the concept of using a port, as taught by Lloyd to enhance the means to attach/connect an I/O device thereto.

Regarding claim 16, Mani, Venkatesan and Llyod teach the haptic garment of claim 1, and Mani further teaches wherein the body comprises a vest (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).

Regarding claim 17, Mani, Venkatesan and Llyod teach the haptic garment of claim 15, and Mani further teaches wherein the body comprises a jacket (¶042; gaming suit 226B may include a gaming vest, a gaming jacket, a complete body suit, or a clothing item where the haptic feedback interface 108 may be embedded).

Regarding claim 18, Mani, Venkatesan and Llyod teach the haptic garment of claim 15, and Mani further teaches the concept, wherein the port is configured to removably couple with a stimulus module (¶041; terminal portions of each wearable pad(s) 226 to be detachably affixed with wearable pads 226 driven by stimulus module).


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mani (U.S. Patent Application Pub. 2019/0087002) in view of Venkatesan et al. (U.S. Patent Application Pub. 2016/0175704) further in view of Llyod (U.S. Patent Application Pub. 2006/0005067) and still further in view of Eagleman et al.  (U.S. Patent Application Pub. 2018/0233163).             
Regarding claim 19, Mani, Venkatesan and Llyod teach the haptic garment of claim 15, but Mani, Venkatesan and Llyod are all silent on a converter configured to receive the stimuli signals from the input;
a stimulus module configured to produce a physical stimulus as a function of the stimulus signal, the stimulus module having a prescribed specification, the converter configured to produce a stimulus module signal as a
function of the prescribed specification and the stimulus signal, the stimulus module producing the physical stimulus as a function of the stimulus module signal.
Mani, Venkatesan and Lloyd are all silent on the stimulus module having a prescribed specification, a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal. Eagleman from an analogous haptics art teaches the concept of a stimulus module having a prescribed specification (¶016; module receives communication dataset transforming communication dataset into set of speech components; Examiner interprets set of speech components as a prescribed specification), a converter (¶055; TTS engine; configured to receive the stimuli signals from the input (t¶053-¶054; transforming communication dataset into set of speech components functions to convert text data into a “continuous time” component representation. … includes functions providing step for converting text data to a speech signal or subcomponents of a speech signal, from which haptic encodings can be generated) the converter configured to produce a stimulus module signal as a function of the prescribed specification (¶055; TTS engine implements synthesizer that converts language text into speech and/or renders symbolic linguistic representations (e.g., phonetic transcriptions, phonemic transcriptions, morphological transcriptions, etc.) into speech components without generating sound… acoustic components include phonemes or finer-time-scale acoustic components used to construct phonemes… acoustic components can be phonemes, sub-phoneme components, and/or super-phoneme assemblies, and can include aspects of tone, stress, or any other suitable phoneme feature and also generate non-phoneme-associated components (e.g., phones, senones, subphones, diphones, triphones, quinphones, diphthongs, triphthongs, utterances, fillers, etc.) or any other suitable components) and the stimulus signal. Therefore, it would have been obvious for one of ordinary skill in the art at the time of filing the invention to combine the haptic garment of Mani with the concept of the stimulus module having a prescribed specification and a converter configured to receive the stimuli signals from the input; the converter configured to produce a stimulus module signal as a function of the prescribed specification and the stimulus signal, as taught by Eagleman for the advantage to encode/map feature sets associated with a set of objects to one or more of: subdomains, subregions, sub-clusters, sublayers, etc. of an array of tactile interface devices so different stimulus aspects are associated with the array of tactile interface devices (Eagleman; ¶064).

Conclusion
          The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.

Rank (U.S. Patent Application Pub. 2010/0066512), teaches systems for allowing humans to interface with computer systems, and more particularly to methods for providing haptic feedback to the user interfacing with one or more computer applications involving sound output.  

Torabi (U.S. Patent 8,046,408), teaches a virtual reality system facilitating the setup and conduction of a virtual reality episode by receiving virtual reality data captured by virtual reality environment (VRE) user equipment, and transmitting the virtual reality data via a network to other virtual reality components capable of presenting the virtual reality data. 

Longinotti-Buitoni et al.  (U.S. Patent Application Pub. 2019/0132948), teaches wearable devices (garments) that may detect and respond to signals from the user (e.g. from a wearable “intelligent” garment) and that can communicate with the user (and/or others) and may perform other useful functions.                                                                                                                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684